                                          Case 4:20-cv-02883-HSG Document 16 Filed 01/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         PIERO BUGONI,
                                   7                                                       Case No. 20-cv-02883-HSG
                                                        Plaintiff,
                                   8
                                                 v.                                        ORDER ADOPTING MAGISTRATE
                                   9                                                       JUDGE'S REPORT AND
                                         GOOGLE INCORPORATED, et al.,                      RECOMMENDATION TO DISMISS
                                  10                                                       COMPLAINT
                                                        Defendants.
                                  11                                                       Re: Dkt. No. 13

                                  12          The Court has reviewed Magistrate Judge Beeler's Report and Recommendation to Dismiss
Northern District of California
 United States District Court




                                  13   Complaint, as well as the objections to the report. The Court finds the Report correct, well-

                                  14   reasoned and thorough, and adopts it in every respect. Accordingly,

                                  15           IT IS HEREBY ORDERED that this case is dismissed without leave to amend. The Clerk

                                  16   is directed to enter judgment and close the file.

                                  17

                                  18          IT IS SO ORDERED.

                                  19   Dated: January 21, 2021

                                  20

                                  21                                                               ________________________
                                                                                                   HAYWOOD S. GILLIAM, JR.
                                  22                                                               United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
